DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-6 in the reply filed on 10/14/2021 is acknowledged.
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups 2-6, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2021.
The restriction requirement is made FINAL. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huelsewede et al (US 2019/0023215) in view of Ulrich (EP 0844142). 
Regarding Claim 1, Huelsewede teaches a composite structure for an airbag cover (Abstract) comprising a foam layer, (Fig 1, Item 4) a cover layer (Fig. 1, Item 2, 5 and 6), and a lacquer layer (Fig. 1, Item 3). Huelsewede teaches the foam is polyolefin (Paragraph 0021) and 
Huelsewede does not specifically teach a textile layer between the foam layer and the cover layer. 
Ulrich teaches an airbag cover comprising fabric layer (Fig. 1, Item 10, 11) placed between the foam and cover layer. (Paragraph 0007; Fig. 1) Ulrich teaches this fabric reinforcement reduces the particle expulsion when the airbag activates, which reduces injuries. (Paragraph 0002; 0006). Thus, it would have been obvious to one with ordinary skill in the art to add a fabric layer between the foam and cover layer of Huelsewede to make the airbag cover safer as taught by Ulrich.  
Regarding Claim 5, Huelsewede teaches the cover layer can have a thickness of 0.2 to 1 mm. (Paragraph 0011). Huelsewede teaches the foam layer can have a thickness of 0.5 to 4 mm. (Paragraph 0022). This overlaps the claimed range of 1 to 5 mm. 

Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huelsewede and Ulrich in view of Buehring et al. (US 2013/0280517).
Regarding Claim 2, Huelsewede teaches the foam is polyolefin, but does not specifically teach the foam contains propylene.
Buehring teaches a foam layer for use in airbag cover layer (Abstract; Paragraph 0044).   Buehring teaches the foam layer comprises polypropylene (Claim 13 of Buehring). Buehring 
Regarding Claim 4, Buehring teaches the gel content of the foam of 10 to 80%. (Paragraph 0020). This overlaps the claimed range of 20 to 80%. Buehring teaches this ensures the foam has sufficient stability for further processing. (Paragraph 0020). Thus, it would have been obvious to one with ordinary skill in the art to set the gel content of the foam of Buehring to the claimed range for sufficient stability. 

Claim 3 is rejected under 35 U.S.C. 103 for being unpatentable over Huelsewede and Ulrich in further view of Hozumi et al. (US 6,084,048).
Regarding Claim 3, Huelsewede does not teach the Shore A hardness of the composite. Huelsewede does teach the cover layer can be propylene copolymers. 
Hozumi teaches a propylene copolymer (Abstract) that can be used in airbag covers. (Column 16, Lines 25-26). Hozumi teaches this propylene polymer has a Shore A hardness of less than 70.  Hozumi teaches this allows for good flexibility (Column 2, Lines 46-51). Thus, as Hozumi teaches the claimed Shore A hardness for an airbag cover allows for good flexibility, it would have been obvious to one with ordinary skill in the art to set the Shore A hardness of the composite of Huelsewede to the claimed range. 

Claim 6 is rejected under 35 U.S.C. 103 for being unpatentable over Huelsewede and Ulrich in view of Monk et al. (US 2002/0106530).
Regarding Claim 6, Huelsewede does not teach the foam is sharpened foam.
Monk teaches skiving the foam, making sharpened foam, when used in a laminate (Paragraph 0032). Monk teaches this allows for better bonding in laminate, as it allows for open cells that allow for adhesive to penetrate into the foam. (Paragraph 0032). Thus, it would have been obvious to one with ordinary skill in the art to sharpen the foam of Huelsewede to ensure better bonding between the foam layer and other layers. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Michael Zhang/Primary Examiner, Art Unit 1781